DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) “21” (figs. 1, 3, & 4) need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “26” (fig. 2); “72” (fig. 7); and “73” (fig. 8).
The drawings are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. The Examiner notes in particular that the quality of the drawings in the certified priority document would be acceptable, whereas the submitted drawings for the instant US application appear to be a poorly reproduced copy thereof.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded that the abstract of the disclosure should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  
The abstract of the disclosure is objected to because of phrases which can be implied (“is disclosed”).  Appropriate correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim(s) 5-6, 8, 10-13, 15-16, and 18-20 is/are objected to because of the following informalities:  
As to claims 5 and 18-20,  
 “sound stimulus generator” lacks an article; see related 112b/2nd indefinite rejection. 
As to claim 12,
 “wherein wherein" is redundant. 
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5-6, 8, 10-13, and 15-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 18-20,
 there is insufficient antecedent basis for the limitation "wherein sound stimulus generator" in the claim. For the purpose of examination, the “sound stimulus generator” is interpreted as referencing to the signal generator of the independent claim.
Regarding claim 4, 
 there is insufficient antecedent basis for the limitation "external loudspeaker" in the claim. The Examiner notes the amended claim dependency on claim 2 only instead of claim 2 or 3; the Examiner additionally notes that “external” is not present in claim 3, leading to further lack of clarity. 
Regarding claim 17, 
 similar to claim 4 above, “external” is not present in claim 3 leading to lack of clarity for “said external loudspeaker”.
Dependent claim(s) of rejected claim(s) is/are likewise rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 9, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elberling et al (US 20160235328 A1; hereafter “Elberling”) in view of Applicant cited Easwar et al (Electroacoustic Comparison of Hearing Aid Output of Phonemes in Running Speech versus Isolation: Implications for Aided Cortical Auditory Evoked Potentials Testing”; hereafter “Easwar”).
 
Regarding independent claim 1,
 Elberling teaches a system (see at least fig. 4A, fig. 5, fig. 7, and fig. 8; noting that fig. 4A shows loudspeaker being separate from the hearing aid, fig. 7 shows the loudspeaker being of the hearing aid, and fig. 8 shows combination; presently denoting for convenience embodiment of fig. 4A; see denoted embodiments as indicated for dependent claims) (Title “SYSTEM AND METHOD FOR GENERATING AND RECORDING AUDITORY STEADY-STATE RESPONSES WITH A SPEECH-LIKE STIMULUS”) configured to perform at least a validation mode of a hearing test ([0013] “hearing aid” and “verification of fitting applications in infants”; [0099]), said system (SYSTEM FOR GENERATING AND RECORDING AUDITORY STEADY-STATE RESPONSES WITH A SPEECH-LIKE STIMULUS) comprising: 
one or more electrodes (electrodes ACQ) configured to be arranged on the scalp (scalp of user U) of a person (user U) and 5configured to be connected to a diagnostic device (diagnostic system DMS) ([0097] “electrodes (ACQ) are shown located on the scalp (scalp of user U) of the user (U)”); 
a sound emitting device (transducer OT) configured to be connected to said diagnostic device (diagnostic system DMS) and to transmit a generated sound stimulus (speech stimulus) (via stimulation unit STU) into the ear (ear1) of a person (user U); 
a recording processor (recording unit REC) configured to receive a response signal from said one or more electrodes (electrodes ACQ) arranged on the scalp (scalp of user U) of a person (user U);  
10a control unit (control unit of diagnostic device) configured to control the mode of operation (including verification of fitting operation mode) of said diagnostic device (diagnostic system DMS) ([0086] “The electronic hardware may include microprocessors, microcontrollers”; [0097] “The recording unit and the stimulation unit are in communication with each other (signal cont), e.g. to control a timing between stimulation and recording. The recording unit comprises appropriate amplification, processing, and detection circuitry allowing specific ASSR data to be provided.”); and 
a signal generator (stimulation unit STU) configured to transmit said generated stimulus (speech stimulus) to said sound emitting device (transducer OT); 
wherein in a validation mode of operation (verification of hearing aid fitting), said signal generator (stimulation unit STU) is configured to generate said 15sound stimulus (speech stimulus) and to transmit said generated sound stimulus (speech stimulus) to said sound emitting device (transducer OT), 
wherein said generated sound stimulus (speech stimulus) is configured as an amplitude and/or frequency modulated naturally occurring-like sound ([0012] “amplitude modulation in the range of the normal modulation spectrum of speech”; [0031] “amplitude-modulated” and “frequency modulation” and “comparable to normal speech” and “similar to free-running speech”; [0018] “speech-like stimulus is provided as a combination (e.g. a summation, or a weighted sum) of a series of frequency-specific stimuli, each having a specified (e.g. predetermined) frequency bandwidth, presentation rate, amplitude and amplitude-modulation”; [0068]; [0013] “speech at normal listening levels” and “modify the ASSR stimuli to be more speech-like”).  
Elberling does not explicitly state that Elberling’s similar/comparable speech-like realistic stimulus is actually a naturally occurring sound.
However, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that the speech-like sounds were derived from actual speech sounds, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an actual naturally occurring speech sound for a natural speech-like sound thereby providing a more realistic stimulus which better gauges the practical validity of hearing aid fitting. The Examiner further emphasizes that it is important for hearing aids to process free-running speech stimuli within the listener’s audible range  and it is likewise important to generate auditory response in the listener—including infants (see Elberling [0013]-[0014]), and that utilizing actual naturally occurring speech sounds are more likely to meet those factors then merely similarly “like” sounds.
Furthermore, Easwar teaches a system (system for CAEPs) configured to perform at least a validation mode of a hearing test (Title “Electroacoustic Comparison of Hearing Aid Output of
 Phonemes in Running Speech versus Isolation: Implications for
 Aided Cortical Auditory Evoked Potentials Testing”), said system comprising: 
 an electroacoustic configuration (Title; page 2 second paragraph “Aided auditory evoked potentials are objective and electrophysiological (they record neural responses to sound)”;  Examiner notes that CAEPs are at once envisaged by an ordinary artisan at the time the invention was effectively filed as comprising electrodes arrangeable on a person’s scalp and electronic equipment to receive electrophysiological signals therefrom);
 wherein in a validation mode of operation (hearing aid validation), a generated 15sound stimulus (running speech) is transmitted to hearing aid(s) (Title “Running Speech”; Background “conversational speech”; see also sections 2.2 Stimuli, 2.3 Recording Apparatus & 2.4 Recording Procedure,  2.5 Output Measures, and particularly section 4.3 Implications for Aided CAEP Testing, the Examiner summarizing that running speech is considered to be a condition of interest for hearing aid fitting/calibration).
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute and/or further combine Easwar’s speech for/with Elberling’s speech-like sounds for the aforementioned reasons.

Regarding claim 2, which depends on claim 1, 
 Elberling teaches (see fig. 7; [0081]-[0084]) wherein said sound emitting device (transducer OT) is configured 20as a hearing aid (fig. 7A, hearing device HD1; likewise for fig. 7B, hearing device HD1) or a plurality of hearing aids (fig. 7C, hearing devices HD1 & HD2) configured to be arranged on the ear (ear1) or ears (ear1 & ear2 of user U) of said person (user U) in said validation mode of operation (verification of hearing aid fitting).  

Regarding claim 3, which depends on claim 1, 
 Elberling teaches (see fig. 4A; [0077]) wherein said sound emitting device (transducer OT) is configured as a loudspeaker (loudspeaker of the diagnostic system DMS), which is connected to the diagnostic device (diagnostic system DMS) and is arranged in the ambient 25surroundings to the one or more hearing aids (fig. 4A, hearing devices HD1 & HD2), wherein the loudspeaker (loudspeaker of the diagnostic system DMS) is configured to receive said generated stimulus from said signal generator (stimulation unit STU) and to play said generated sound stimulus (speech stimulus) to said one or more hearing aids (fig. 4A, hearing devices HD1 & HD2) configured to be arranged on the ears (ear1 & ear2 of user U) of a person (user U).  

Regarding claim 4, which depends on claim 2, as best understood,
 Elberling teaches wherein in said validation 30mode (verification of hearing aid fitting), said diagnostic device (diagnostic system DMS) is configured to transmit said generated sound stimulus (speech stimulus) to said one or more hearing aids (hearing devices HD1 & HD2) via said hearing aids (hearing devices HD1 & HD2) (single hearing aid best shown in figs. 7A-7B; both hearing aids best shown in fig. 7C) and/or via said external loudspeaker (loudspeaker of the diagnostic system DMS) (external loudspeaker alone best shown in fig. 4A; combination best shown in fig. 8), whereby said hearing aid(s) (hearing device(s) HD1 and/or HD2) presents said transmitted generated sound stimulus (speech stimulus) in the ear (ear1 and/or ear2) of the person (user U); 
wherein BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/DRA/micApplication No.: NEWDocket No.: 4436-0849PUS Isaid diagnostic device (diagnostic system DMS) is configured to record (via recording unit REC) said response from said one or more electrodes (electrodes ACQ) arranged on said scalp (scalp of user U) of the person (user U), and 
wherein said response is provided as auditory evoked responses (AER) ([0001] “The present application relates to a method of recording Auditory Evoked Potentials (AEP), in particular Auditory Steady State Responses (ASSR)”; [0010] “recording Auditory Evoked Potentials (AEPs) from human participants”).  

Regarding claim 59, which depends on claim 1, 
 Elberling teaches wherein said naturally occurring sound may be a standardized speech signal ([0032] “standardised speech levels”; [0068] “speech, as e.g. defined in the IEC60118-15 standard”; [0096] “standardized speech test-stimulus”; [0100] “ANSI-standard”; ). 

Regarding claim 14, which depends on claim 1,
 Elberling teaches wherein the response signal recorded (via recording unit REC) from said electrodes (electrodes ACQ) is an auditory steady state response 30(ASSR) ([0001] “The present application relates to a method of recording Auditory Evoked Potentials (AEP), in particular Auditory Steady State Responses (ASSR)”; [0011] “This present disclosure is concerned with making ASSR stimuli, more speech-like”).  
BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/DRA/micApplication No.: NEWDocket No.: 4436-0849PUS IPage 7 of 10 
Regarding claim 17, which depends on claim 3,
 Elberling teaches wherein in said validation 30mode (verification of hearing aid fitting), said diagnostic device (diagnostic system DMS) is configured to transmit said generated sound stimulus (speech stimulus) to said one or more hearing aids (hearing devices HD1 & HD2) via said hearing aids (hearing devices HD1 & HD2) (single hearing aid best shown in figs. 7A-7B; both hearing aids best shown in fig. 7C) and/or via said external loudspeaker (loudspeaker of the diagnostic system DMS) (external loudspeaker alone best shown in fig. 4A; combination best shown in fig. 8), whereby said hearing aid(s) (hearing device(s) HD1 and/or HD2) presents said transmitted generated sound stimulus (speech stimulus) in the ear (ear1 and/or ear2) of the person (user U); 
wherein BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/DRA/micApplication No.: NEWDocket No.: 4436-0849PUS Isaid diagnostic device (diagnostic system DMS) is configured to record (via recording unit REC) said response from said one or more electrodes (electrodes ACQ) arranged on said scalp (scalp of user U) of the person (user U), and 
wherein said response is provided as auditory evoked responses (AER) ([0001] “The present application relates to a method of recording Auditory Evoked Potentials (AEP), in particular Auditory Steady State Responses (ASSR)”; [0010] “recording Auditory Evoked Potentials (AEPs) from human participants”).  

Claim(s) 5-8, 10, 12-13, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elberling in view of Applicant cited Easwar and in further view of Downs (US 5291785 A; hereafter “Downs”).

Regarding claim  55 and claims 18-20, where claim 5 depends on claim 1 and where claim 18 depends on claim 2 and where claim 19 depends on claim 3 and where claim 20 depends on claim 4,
 Elberling as modified (particularly by Easwar) suggests 
(see rejection of claim 1) wherein said natural occurring sound is provided as speech from a human person (Easwar, running speech), and wherein the sound stimulus generator (sound stimulus generating portion of diagnostic system DMS) is configured to generate from said recorded natural occurring sound (Easwar, running speech), an amplitude and/or frequency modulation of said recorded naturally occurring sound, so as to create said sound stimulus (speech stimulus) ([Elberling: [0012] “amplitude modulation in the range of the normal modulation spectrum of speech”; [0031] “amplitude-modulated” and “frequency modulation” and “comparable to normal speech” and “similar to free-running speech”; [0018] “speech-like stimulus is provided as a combination (e.g. a summation, or a weighted sum) of a series of frequency-specific stimuli, each having a specified (e.g. predetermined) frequency bandwidth, presentation rate, amplitude and amplitude-modulation”; [0068]; [0013] “speech at normal listening levels” and “modify the ASSR stimuli to be more speech-like”).  
Elberling as modified is silent to wherein said diagnostic device is configured to record and/or receive a recording of said naturally occurring sound, wherein said natural occurring sound is provided as speech from a human person, and
 said recorded naturally occurring sound is recorded via the diagnostic device and/or is 10transmitted wired or wirelessly to said diagnostic device from an auxiliary device.
However, the Examiner notes that the combination of Easwar’s actual speech with Elberling’s diagnostic device suggests to an ordinary artisan that the naturally occurring human speech is recorded and transmitted to Elberling’s diagnostic device in some manner, and the Examiner takes Official Notice that each of recording speech and transferring wirelessly/wired data from an auxiliary electronic device to another electronic device are conventional and well-known activities.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conventional activities of recording of speech—and optionally additionally wirelessly/wired transferring thereof if recorded by a separate device—with Elberling’s diagnostic device thereby providing the expected benefits of enabling recording of the running human speech and utilization of said recorded human speech.

    PNG
    media_image1.png
    383
    346
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    234
    375
    media_image2.png
    Greyscale

Furthermore, and factually supporting the above assertions, Downs teaches (see especially figures 1 & 3 shown above for convenience) a “Method and apparatus for testing an infant for hearing defects” (Title) wherein a diagnostic device (apparatus for testing an infant for hearing defects) is configured to record and/or receive a recording of said naturally occurring sound, wherein said natural occurring sound is provided as speech from a human person, and
 said recorded naturally occurring sound is recorded via the diagnostic device and/or is 10transmitted wired or wirelessly to said diagnostic device from an auxiliary device (col. 4, ll. 15-26; Abstract “Of particular utility are the higher frequency sounds that are associated with the voice of a human female, for example a mother speaking a language dependent endearing term such as "Hi Baby", and a language independent sound to which the infant is sensitive, such as the sound of an infant crying”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Down’s recording of human voices and transfer of said recordings to a diagnostic device for testing hearing defects with Elberling’s diagnostic device thereby providing the aforementioned benefits, and further noted as being simple to record with—including for non-physicians such as parents.


    PNG
    media_image3.png
    228
    340
    media_image3.png
    Greyscale

Regarding claim  156, which depends on claim 5, 
 Elberling teaches wherein said natural-like occurring sound is input to said sound signal generator (stimulation unit STU), wherein said natural-like occurring sound is configured to be processed by the diagnostic device (diagnostic system DMS) by: 
- filtering (via filter-bank A-FB) said natural-like occurring sound into a plurality of frequency sub-bands ([0104] “analysis filter-bank (A-FB) that splits the frequency shaped stimuli ss-stim in a number N of frequency bands”); 
- amplitude and/or frequency modulating each of said plurality of frequency sub-bands ([0104] “band level modulation unit (BLM)”;  
20wherein said amplitude and/or frequency modulated sub-bands are combined to form said sound stimulus (speech stimulus) ([0104] “combination unit (here in the form of a SUM unit) to combine band level signals”).  
Elberling does not explicitly teach recorded naturally occurring sound.
Downs teaches a “Method and apparatus for testing an infant for hearing defects” (Title) wherein a diagnostic device (apparatus for testing an infant for hearing defects) is configured to record and/or receive a recording of said naturally occurring sound, wherein said natural occurring sound is provided as speech from a human person, and
 said recorded naturally occurring sound is recorded via the diagnostic device and/or is 10transmitted wired or wirelessly to said diagnostic device from an auxiliary device (col. 4, ll. 15-26; Abstract “Of particular utility are the higher frequency sounds that are associated with the voice of a human female, for example a mother speaking a language dependent endearing term such as "Hi Baby", and a language independent sound to which the infant is sensitive, such as the sound of an infant crying”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Down’s recording of human voices and transfer of said recordings to a diagnostic device for testing hearing defects with Elberling’s diagnostic device for the same combination and motivation(s) provided for claim 5, again emphasizing that each of recording speech and transferring wirelessly/wired data from an auxiliary electronic device to another electronic device are conventional and well-known activities, and that actual running speech has the advantages as previously put forth for independent claim 1.

Regarding claim 7, which depends on claim 5, 
 Elberling teaches wherein said natural-like occurring sound is received in said sound signal generator (stimulation unit STU), wherein said diagnostic device (diagnostic system DMS) is configured to 25process said natural-like occurring sound by (bold for emphasis: Abstract “acoustic stimulus signal comprises a speech-like stimulus provided as a combination of a series of frequency-specific stimuli, each having a specified (e.g. predetermined) frequency bandwidth, presentation rate, amplitude and amplitude-modulation”; [0018]):
- processing said natural-like occurring sound by a frequency or amplitude modulation with a plurality of modulator functions having different modulation rates ([0029] “modulation/repetition rates for different frequency bands (e.g. one -octave wide)” and “multiple bands are presented simultaneously, but each band has its own unique modulation/repetition rate”; [0030] “each of the frequency-specific stimuli (for instance four one -octave wide Chirp stimuli, see e.g. [Elberling et al., 2007b]) is weighted such that the overall broad-band stimulus has a long-term spectrum which approximates that of normal speech”; [0093]); 
-  filtering (not subsequently) natural-like occurring sounds by one of a plurality of frequency sub-bands chosen for 30each of the modulations of the natural-like occurring sound ([0093] “Each of the narrow band chirps is generated by respective filtering (with a 1 octave bandpass filter)”; [0104] “analysis filter-bank (A-FB) that splits the frequency shaped stimuli ss-stim in a number N of frequency bands”)); and 
- combining said amplitude and/or frequency modulated sub-bands to form said sound stimulus (speech stimulus) ([0032] “combined broad-band stimulus having a long-term averaged spectrum is provided at levels defined in terms of specific vocal effort according to ANSI S3.5. (1997). This is advantageous for clinical applications aimed at testing at standardised speech levels”; ([0104] “combination unit (here in the form of a SUM unit)”).  
Elberling does not explicitly teach item 1): recorded naturally occurring sound. Elberling is silent to item 2): wherein the filtering step is subsequent to the frequency/amplitude modulation step. 
Regarding item 1), Downs teaches a “Method and apparatus for testing an infant for hearing defects” (Title) wherein a diagnostic device (apparatus for testing an infant for hearing defects) is configured to record and/or receive a recording of said naturally occurring sound, wherein said natural occurring sound is provided as speech from a human person, and
 said recorded naturally occurring sound is recorded via the diagnostic device and/or is 10transmitted wired or wirelessly to said diagnostic device from an auxiliary device (col. 4, ll. 15-26; Abstract “Of particular utility are the higher frequency sounds that are associated with the voice of a human female, for example a mother speaking a language dependent endearing term such as "Hi Baby", and a language independent sound to which the infant is sensitive, such as the sound of an infant crying”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Down’s recording of human voices and transfer of said recordings to a diagnostic device for testing hearing defects with Elberling’s diagnostic device for the same combination and motivation(s) provided for claim 5, again emphasizing that each of recording speech and transferring wirelessly/wired data from an auxiliary electronic device to another electronic device are conventional and well-known activities, and that actual running speech has the advantages as previously put forth for independent claim 1.
Regarding item 2), the Examiner notes that the specific claimed ordering, absent any criticality, is only considered to be a possible “optimum” ordering of modulating and filtering disclosed by Elberling that a person having ordinary skill in the art would have been able to determine using routine experimentation (see MPEP 2144.05(II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the modulating and filtering are used, as already suggested by Elberling. In particular, the Examiner notes that a modulation function can be tailored with ordinary skill to be a function of frequency to be subsequently filtered in an equivalent in effect manner as filtering and then modulating, and further notes that modulating either individual frequency specific stimuli or modulating broad-band stimuli is within ordinary skill in the art and known for effective equivalents (see, for example one of [0031], [0041], [0048], [0057], [0089]).
Furthermore, the Examiner notes that it has been held that:
 a mere reversal of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04(VI)(A), In re Einstein, 46 F.2d 373, 374 (CCPA 1931), and In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); rearranging parts of an invention involves only routine skill in the art, see MPEP 2144.04(VI)(B), In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious to try, see MPEP 2143(I)(E).The Examiner also notes that MPEP 2145(III)(X)(B) states “An “obvious to try” rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. “ [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 421,82 USPQ2d 1385, 1397 (2007).” It is the Examiner’s position that subsequently filtering a modulated signal merely requires a mathematical manipulation of the modulation function to have the same effective outcome well within the level of ordinary skill in the art.
Therefore, the Examiner respectfully concludes that merely carrying forward the known concept of providing an acoustic stimulus signal comprising a speech-like stimulus provided as a combination of a series of frequency-specific stimuli, each having a specified (e.g. predetermined) frequency bandwidth, presentation rate, amplitude and amplitude-modulation by substituting an alternative ordering of the modulating and bandpass filtering to specific bandwidths, does not appear to be an invention that will sustain a patent, even if in some instances the change may (results vary) produce more accurate results, See MPEP 2144.05(II)(A) and In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art").

Regarding claim 8, which depends on claim 6, 
 Elberling teaches wherein each of said amplitude and/or frequency modulated frequency sub-bands are adjusted in magnitude to align with a predetermined value (omissions for brevity/clarity, bold added for emphasis: [0010] “more speech-like signal, including amplitude variations over time that is similar to free-running speech”; [0012] “multi-band ASSR stimuli to have a normal long-term speech spectrum. Imposed on this will be a low -frequency amplitude modulation similar to the envelope seen in free-running speech” and “low -frequency amplitude modulation in the range of the normal modulation spectrum of speech” and “realistic amplitude fluctuations similar to free-running speech”; [0013] “introducing appropriate amplitude variations over time”; [0014] “Responses…are affected by attention and state of arousal. Also there is a significant maturational effect for cortical responses--with neonates' having small 40/s ASSR amplitudes, due to this. However rates in the range around 70/s to 100/s produce robust and solid responses…Therefore by varying modulation or repetition rate it is possible to shift the location of the ASSR generation mechanism…depending on what is needed....”); [0018] “Preferably, the method comprises that the speech-like stimulus is provided as a combination (e.g. a summation, or a weighted sum) of a series of frequency-specific stimuli, each having a specified (e.g. predetermined) frequency bandwidth, presentation rate, amplitude and amplitude-modulation.”).
The Examiner additionally notes that the determination of whether a wherein/whereby/adaptation or similar clause is a limitation in a claim depends on the specific facts of the case as put forth by MPEP 2111.04. Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987). In the present case, the wherein statement is not directed to the structural limitations of the system, and is instead limited to interpretation as requiring the capability of the structure to perform said method. The Examiner further emphasizes that Elberling’s modulation unit is capable of adjusting modulation magnitude to align with a predetermined value.

Regarding claim 10, which depends on claim 6,
 Elberling teaches wherein said diagnostic device (diagnostic system DMS) is configured to be adjusted (so capable) to set an amplitude and/or 10frequency modulation factor for one or more of said plurality of sub-bands to 0 (individually configurable; capable of being configured to 0 for sub-band(s)), so as to leave said respective sub-band unmodified (omissions for brevity/clarity: [0012] “amplitude modulation in the range of the normal modulation spectrum of speech”; [0013] “introducing appropriate amplitude variations over time”; [0031] “amplitude-modulated” and “frequency modulation” and “comparable to normal speech” and “similar to free-running speech”; [0014] “by varying modulation or repetition rate it is possible to shift the location of the ASSR generation mechanism…depending on what is needed....”); [0018] “specified (e.g. predetermined) frequency bandwidth, presentation rate, amplitude and amplitude-modulation”; ([0029] “modulation/repetition rates for different frequency bands (e.g. one -octave wide)” and “multiple bands are presented simultaneously, but each band has its own unique modulation/repetition rate”; [0030] “each of the frequency-specific stimuli (for instance four one -octave wide Chirp stimuli, see e.g. [Elberling et al., 2007b]) [0013] “speech at normal listening levels” and “modify the ASSR stimuli to be more speech-like”).
Elberling does not expressly state the method of setting an amplitude and/or frequency modulation factor for one or more of said plurality of sub-bands to 0, so as to leave said respective sub-band unmodified.
However, the determination of whether a wherein/whereby/adaptation or similar clause is a limitation in a claim depends on the specific facts of the case as put forth by MPEP 2111.04. Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987). In the present case, the wherein statement is not directed to the structural limitations of the system, and is instead limited to interpretation as requiring the capability of the structure to perform said method. In the present case,  Elberling’s device’s has the ability to set appropriate individual modulation rates to the sub-bands. 
Furthermore:
Elberling teaches the introduction of appropriate modulations depending upon what is needed for the hearing tests (citations provided above).
In Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” In the present case, making an appropriate modulation—including not modulating when unnecessary—is a common sense enhancement that is desirable for making Elberling’s hearing test more efficient and accurate. See MPEP 2144(II).
It had been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), see MPEP 2144.05(II)(B). In the present, case only ordinary skill in the art is required to not perform modulation when modulation is inappropriate for the sound stimulus of the hearing test.
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to commonsensically set an individual sub-band modulation factor to zero where modulation would be detrimental to the needs of the hearing test, thereby retaining the sound stimulus in the predetermined and appropriate range.

Regarding claim 12, which depends on claim 8, 
 Elberling teaches wherein, said predetermined set of 20values (see citations of claim 8) is provided as a set of band powers of a standardized Speech Test Signal at any of said frequency sub-band ([0102]) or Elberling as modified suggests wherein said predetermined set of values is provided as band powers of said recorded naturally occurring sound (as previously modified from speech-like to explicitly recorded natural speech).  

Regarding claim 13, which depends on claim 6, 
 Elberling does not expressly teach wherein the naturally 25occurring sound is band pass filtered into at least 4 frequency bands having center frequencies of 500 Hz, 1 kHz, 2 kHz, and 4 kHz. 
However:
Elberling teaches wherein the natural-like 25occurring sound is band pass filtered (octave bandpass filter) into at least 4 frequency bands having center frequencies of 500 Hz, 1 kHz, 2 kHz, and 4 kHz (center frequencies of 500, 1000, 2000, and 4000 Hz) (bold added for emphasis: [0033] “stimuli consist of four, one -octave wide chirps having the center frequencies 500, 1000, 2000 and 4000 Hz,”; [0088] “as an example, four octave-band Chirps are generated with the centre frequencies of 500, 1000, 2000, and 4000 Hz”; [0093] “filtering (with a 1 octave bandpass filter)” & fig. 2A-2D; [0100] “described in U.S. Pat. No. 8,591,433 B2, and with centre frequencies 500, 1000, 2000, and 4000 Hz “ and “500, 1000, 2000 and 4000 Hz octave bands respectively”).
Easwar teaches a system (system for CAEPs) configured to perform at least a validation mode of a hearing test (Title “Electroacoustic Comparison of Hearing Aid Output of
 Phonemes in Running Speech versus Isolation: Implications for
 Aided Cortical Auditory Evoked Potentials Testing”), and utilizing naturally occurring sound (actual running speech) (Title “Running Speech”; Background “conversational speech”; see also sections 2.2 Stimuli, 2.3 Recording Apparatus & 2.4 Recording Procedure,  2.5 Output Measures, and particularly section 4.3 Implications for Aided CAEP Testing, the Examiner summarizing that running speech is considered to be a condition of interest for hearing aid fitting/calibration).
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute and/or further combine Easwar’s speech for/with Elberling’s speech-like sounds for the same combination and motivation provided for claim 1. The Examiner additionally notes that the further combination with Down in claim 6 further supports the use of actual human voices, see combination and motivation provided for the rejection of claim 6. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bandpass filter said modified naturally occurring speech into Elberling’s one octave center frequencies of 500, 1000, 200, and 4000 Hz thereby effectively covering the frequency range relevant for speech intelligibility and segmentally adapted for modulation to test hearing for said speech range.   

Regarding claim 15, which depends on claim 6,
 Elberling teaches wherein each of said sub-bands are amplitude and/or frequency modulated with modulator functions (via band level modulation unit) having different modulation rates for each of said sub-bands ([0029] “modulation/repetition rates for different frequency bands (e.g. one -octave wide)” and “multiple bands are presented simultaneously, but each band has its own unique modulation/repetition rate”; [0030] “each of the frequency-specific stimuli (for instance four one -octave wide Chirp stimuli, see e.g. [Elberling et al., 2007b]) is weighted such that the overall broad-band stimulus has a long-term spectrum which approximates that of normal speech”; [0093]; [0104] “band level modulation unit (BLM)”).  
The Examiner additionally notes that the determination of whether a wherein/whereby/adaptation or similar clause is a limitation in a claim depends on the specific facts of the case as put forth by MPEP 2111.04. Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987). In the present case, the wherein statement is not directed to the structural limitations of the system, and is instead limited to interpretation as requiring the capability of the structure to perform said method. The Examiner further emphasizes that Elberling’s band level modulation unit is capable of modulation with different modulation rates for each sub-band.

Regarding claim 16, which depends on claim 15, 
 
Elberling is silent to wherein said modulator functions are configured as a sinusoid.
However, the Examiner takes Official Notice that sinusoidal modulations are conventional for hearing tests including for ASSR.
As evidence of the above assertion,  Elberling teaches (bold for emphasis) “In early studies, such auditory steady-state responses (ASSR) were also evoked by sinusoidally amplitude modulated (AM) pure tones” ([0004]) and “[Picton et al., 1987] Picton, T. W., Skinner, C. R., Champagne, S. C., Kellett, A. J. C., and Maiste, A. C. (1987), `Potentials evoked by the sinusoidal modulation of the amplitude or frequency of a tone`, J. Acoust. Soc. Am., 82(1), 165-178.” ([0126]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the use of conventional sinusoidal modulations with Elberling’s modulations thereby providing a traditional modulation easily employed and able to produce results which are convenient to standardization for analysis and/or comparisons. 
The Examiner additionally notes that the determination of whether a wherein/whereby/adaptation or similar clause is a limitation in a claim depends on the specific facts of the case as put forth by MPEP 2111.04. Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987). In the present case, the wherein statement is not directed to the structural limitations of the system, and is instead limited to interpretation as requiring the capability of the structure to perform said method. The Examiner further emphasizes that Elberling’s modulation unit is capable of providing sinusoidal modulation functions.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elberling in view of Applicant cited Easwar, Downs, and in further view of Busby (US 20180050202 A1; hereafter “Busby”).
Regarding claim 11, which depends on claim 6,
 Elberling teaches wherein in a first transmission the entire frequency band (combination) of said sound stimulus (speech stimulus) is played to said hearing aid(s) (hearing device(s) HD1 and/or HD2), and Elberling teaches the capability (via unique modulation rate means) to set a specific frequency sub-band to 0 (turned off), so as to remove a specific frequency band ([0018] “speech-like stimulus is provided as a combination (e.g. a summation, or a weighted sum) of a series of frequency-specific stimuli, each having a specified (e.g. predetermined) frequency bandwidth, presentation rate, amplitude and amplitude-modulation”; [0029] “modulation/repetition rates for different frequency bands (e.g. one -octave wide)” and “multiple bands are presented simultaneously, but each band has its own unique modulation/repetition rate”).
Elberling does not teach wherein 15upon detection of a response from said electrodes within a specified frequency sub-band, said specific frequency sub-band is set to 0 (turned off), so as to remove the specific frequency band for which a response is detected from said stimulus.  
However, the determination of whether a wherein/whereby/adaptation or similar clause is a limitation in a claim depends on the specific facts of the case as put forth by MPEP 2111.04. Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987). In the present case, the wherein statement is not directed to the structural limitations of the system, and is instead limited to interpretation as requiring the capability of the structure to perform said method. The Examiner further emphasizes that Elberling’s modulation unit is capable of turning off specific frequency sub-bands by individually modulating to 0.
Furthermore, Busby teaches removing a specific frequency band for which a response is detected from a stimulus ([0184] “based on the data developed by the progressive elimination of frequency bands, contributions to speech understanding for the cumulative frequency bands eliminated is determined”; Title “MULTIMODAL PRESCRIPTION TECHNIQUES”; Abstract “obtaining data relating to electric”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Busby’s method of progressive elimination of frequency bands for developing data for contribution to speech understanding with Elberling’s apparatus and associated method thereby providing hearing testing that can specifically isolate frequency sub-bands so as to determine contributions of consecutive and/or cumulative frequency bands and thereby increasing the effectiveness of a hearing test method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. The Examiner has also attached a prior art appendix including the Examiner’s notes on relevancy.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856